     5:19-cv-01019-DCC       Date Filed 07/02/20    Entry Number 25      Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

Patrick Abraham Johnson,            )           C/A No. 5:19-cv-01019-DCC
                                    )
                       Plaintiff,   )
                                    )
v.                                  )            OPINION AND ORDER
                                    )
Andrew Saul, Commissioner of Social )
Security,                           )
                                    )
                       Defendant. )
________________________________ )

       Plaintiff has brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of the final decision of the Commissioner of Social Security (“Commissioner”)

denying his claim for Disability Insurance Benefits. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02 (D.S.C.), this matter was referred to a United States Magistrate

Judge for pre-trial handling. The Magistrate Judge issued a Report and Recommendation

(“Report”) on June 19, 2020, recommending that the Court reverse the decision of the

Commissioner and remand for further proceedings. ECF No. 21. Neither party filed

objections to the Report.

       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with this Court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

The Court is charged with making a de novo determination of only those portions of the

Report that have been specifically objected to, and the Court may accept, reject, or modify

the Report, in whole or in part. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (“[I]n the absence of a timely

                                            1
     5:19-cv-01019-DCC        Date Filed 07/02/20     Entry Number 25      Page 2 of 2




filed objection, a district court need not conduct a de novo review, but instead must ‘only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’” (quoting Fed. R. Civ. P. 72 advisory committee’s note to 1983

addition)).

       Having reviewed the record, the applicable law, and the findings and

recommendations of the Magistrate Judge, the Court finds no clear error and adopts the

Report by reference in this Order.        The Administrative Law Judge ("ALJ") wholly

disregarded Plaintiff's Diabetic Neuropathy, which was diagnosed by his treating

physician, in favor of a contrary opinion from a non-examining medical consultant. The

ALJ did not explain the conflict between these opinions, nor did the ALJ explain objective

medical records that support a diagnosis of Diabetic Neuropathy. Additionally, the ALJ

ignored other medical evidence that supported Plaintiff's treating physician's testimony.

In short, the ALJ failed to properly evaluate the treating physician's opinion, and this Court

must remand the matter so that the ALJ can reevaluate the opinion under the proper legal

standards. Additionally, upon remand, the ALJ should specifically address Plaintiff's

remaining allegations of error. Therefore, the Commissioner’s decision is REVERSED

and the Court remands this matter to the Commissioner pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
July 2, 2020
Spartanburg, South Carolina




                                              2
